Title: To George Washington from Richard Claiborne, 16 December 1794
From: Claiborne, Richard
To: Washington, George


        
          sir
          16 Decr 1794
        
        In consequence of the conversation I had the honour to have with Your Excellency the other morning—and the permission you were pleased to give me of making my communications to you—I have the satisfaction to inform you that the mechanical Concern in which I am engaged in Philadelphia—will undertake to effect the Canal and the Locks on the Potomac River, and the watering of the Federal City, with as much facility, and as well, as such works are executed in any part of Europe—and that the Concern are ready to appoint a resident Engineer upon the Premises, as soon as terms can be agreed on—and they will be responsible for his integrity and ample ability—And I beg leave further to observe, that, the Concern would recommend the suppression of the present intended Lock, on account of one of much greater utility, which they are in the possession of, and which they mean to introduce generally into the Country. I have the honour to remain—With the highest respect Your Excellency’s most obedient and most humble Servant
        
          Rd Claiborne
        
      